Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/3/2022, with respect to claims 1-3, and 6-8 have been fully considered and are persuasive.  The Final Office Action of 10/1/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 6-8 are now allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6 are allowed because the closest prior art of Lee et al. (US 2017/0303259; hereinafter Lee) cannot fully encompass all the features and limitations of the claims, nor can Lee be combined with any other references to render said features and limitations obvious, especially the limitations of,
receiving, from a requesting network function (NF) entity in the serving PLMN, a first NF discovery request message comprising an identifier of a home PLMN, network slice assistance information, network slice instance information, and a data network name;
transmitting, to a second NRF entity in the home PLMN, a second NF discovery request message comprising the network slice assistance information, the network slice instance information, and the data network name, based on the identifier of the home PLMN:
as a response to the second NF discovery request message, receiving, from the second NRF entity, a first NF discovery response message comprising an address of a target NF in the home PLMN; 
in combinations with all the rest of the features and limitations within the claim(s).

Depending claims 2, 3, 7, and 8 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/Primary Examiner, Art Unit 2644